 1324 NLRB No. 221See Signage Systems, Inc., 312 NLRB 1115 (1993); OrangeData, Inc., 274 NLRB 1018 (1985), and Ofalco Properties, 281NLRB 84 (1986).NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.C&B Family Food Center, Inc. and Local 951, Unit-ed Food and Commercial Workers Inter-
national Union, AFL±CIO. Case 7±CA±35892August 11, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSUpon a charge filed by the Union on May 2, 1994,the General Counsel of the National Labor Relations
Board issued a complaint on June 28, 1994, against
C&B Family Food Center, the Respondent, alleging
that it has violated Section 8(a)(1) and(3) of the Na-
tional Labor Relations Act. On July 14, 1994, the Re-
spondent filed an answer to the complaint, admitting in
part and denying in part the allegations of the com-
plaint.Thereafter, on October 31, 1994, the Regional Di-rector approved an informal settlement agreement, en-
tered into by the Respondent and the Union, in dis-
position of the complaint. On May 14, 1997, however,
the Regional Director issued an order setting aside the
settlement agreement and reissuing the complaint on
the grounds that the Respondent had failed and refused
to comply with the terms of the settlement agreement
by failing to make the agreed-upon payments to be for-
warded to the Michigan Employment Security Com-
mission.Although properly served copies of the May 14,1997 order reissuing the complaint, the Respondent
failed to file an answer. Accordingly, on July 14, 1997,
the General Counsel filed a Motion for Summary Judg-
ment with the Board. On July 18, 1997, the Board is-
sued an order transferring the proceeding to the Board
and a Notice to Show Cause why the motion should
not be granted. The Respondent filed no response. The
allegations in the motion are therefore undisputed.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rulesand Regulations provide that the allegations in the
complaint shall be deemed admitted if an answer is not
filed within 14 days from service of the complaint, un-
less good cause is shown. In addition, the reissued
complaint affirmatively notes that unless an answer is
filed within 14 days of service, all the allegations will
be considered admitted. Further, the undisputed allega-
tions in the Motion for Summary Judgment disclose
that the Region, by letter dated June 4, 1997, notified
the Respondent that unless an answer were received by
June 13, 1997, a Motion for Summary Judgmentwould be filed. Nevertheless, as indicated above, theRespondent failed to file an answer to the reissued
complaint.Although the Respondent did file an answer to theoriginal June 28, 1994 complaint, that answer was
withdrawn by the terms of the settlement agreement,
and was not thereafter revived by the Regional Direc-
tor's order setting aside the settlement agreement.
Thus, as the Respondent's answer to the original com-
plaint does not remain extant, it does not preclude
summary judgment.1Accordingly, in the absence of good cause beingshown for the failure to file a timely answer to the
May 14, 1997 reissued complaint, we grant the Gen-
eral Counsel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Michigancorporation with an office and place of business in
Edmore, Michigan, has been engaged in the retail sale
of groceries from its Edmore and Blanchard, Michigan
facilities. During the 1993 calendar year, the Respond-
ent, in conducting its operations, received gross reve-
nue in excess of $1 million and purchased and re-
ceived at its Edmore, Michigan facility goods valued
in excess of $50,000 from other enterprises, including
from Capistar, Inc., each of which other enterprises
had received these goods directly from point outside
the State of Michigan. We find that the Respondent is
an employer engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act and that the
Union is a labor organization within the meaning of
Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
On February 8 and 10, 1994, the Respondent coer-cively interrogated employees at its Blanchard and
Edmore facilities, respectively, regarding their union
activities.About March 18, 1994, the Respondent transferredemployee Cheryl Allen from her produce manager po-
sition to a cashier position at the Edmore facility, re-
ducing both her scheduled hours of work and her wage
rate. About March 19, 1994, the Respondent dis-
charged its employee Ed Mogg from its Edmore facil-
ity. About March 25, 1994, the Respondent issued a
written discipline at its Edmore facility to employee
Cheryl Allen, and, about April 22, 1994, discharged
her. The Respondent engaged in this conduct because
the named employees had joined and/or assisted the 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
2If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''Union and to discourage them and other employeesfrom such activities and other activities protected by
the Act.CONCLUSIONSOF
LAW1. By the acts and conduct described above, the Re-spondent has been interfering with, restraining, and co-
ercing employees in the exercise of the rights guaran-
teed in Section 7 of the Act, and has thereby engaged
in unfair labor practices affecting commerce within the
meaning of Section 8(a)(1) and Section 2(6) and (7) of
the Act.2. By transferring Cheryl Allen, issuing her a writtendiscipline and discharging her, and by discharging Ed
Mogg, the Respondent has also been discriminating in
regard to the hire or tenure or terms or conditions of
employment of its employees, thereby discouraging
membership in a labor organization, and has thereby
engaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(3) and Section 2(6)
and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act. Specifi-
cally, having found that the Respondent has unlawfully
transferred and discharged Cheryl Allen and dis-
charged Ed Mogg, we shall order the Respondent to
offer the discriminatees immediate and full reinstate-
ment to their positions as produce manager and meat
manager, respectively, or, if those jobs no longer exist,
to substantially equivalent positions, without prejudice
to their seniority or any other rights or privileges pre-
viously enjoyed, and to make them whole for any loss
of earnings and other benefits suffered as a result of
the discrimination against them. Backpay shall be com-
puted in accordance with F.W. Woolworth Co.
, 90NLRB 289 (1950), with interest as prescribed in NewHorizons for the Retarded, 283 NLRB 1173 (1987).The Respondent shall also be required to expunge from
its files any and all references to the unlawful transfer,
written discipline, and discharges, and to notify the
discriminatees in writing that this has been done.ORDERThe National Labor Relations Board orders that theRespondent, C&B Family Food Center, Inc., Edmore,
Michigan, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Interrogating employees regarding their union ac-tivities.(b) Transferring, issuing written discipline to, or dis-charging its employees because they join and/or assistLocal 951, United Food and Commercial WorkersInternational Union, AFL-CIO, or to discourage them
and other employees from such activities and other ac-
tivities protected by the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Within 14 days from the date of this Order, offerCheryl Allen and Ed Mogg full reinstatement their
former jobs as produce manager and meat manager, re-
spectively, or, if those jobs no longer exist, to substan-
tially equivalent positions, without prejudice to their
seniority or any other rights or privileges previously
enjoyed.(b) Within 14 days from the date of this Order, re-move from its files any reference to the unlawful trans-
fer of and written discipline to Cheryl Allen and the
unlawful discharges of Cheryl Allen and Ed Mogg,
and within 3 days thereafter notify them in writing that
this has been done and that the discipline or discharges
will not be used against them in any way.(c) Make whole Cheryl Allen and Ed Mogg for anyloss of earnings and other benefits suffered as a result
of the discrimination against them, with interest, in the
manner set forth in the remedy section of this decision.(d) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination
and copying, all payroll records, social security pay-
ment records, timecards, personnel records and reports,
and all other records necessary to analyze the amount
of backpay due under the terms of this Order.(e) Within 14 days after service by the Region, postat its facility in, copies of the attached notice marked
``Appendix.''2Copies of the notice, on forms providedby the Regional Director for Region 7, after being
signed by the Respondent's authorized representative,
shall be posted by the Respondent and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced or covered by any other material. In the event
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility
involved in these proceedings, the Respondent shall
duplicate and mail, at its own expense, a copy of the
notice to all current employees and former employees
employed by the Respondent at any time since May 2,
1994. 3C&B FAMILY FOOD CENTER(f) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.August 11, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
interrogate our employees regardingtheir union activities.WEWILLNOT
transfer, issue written discipline to, ordischarge our employees because they join and/or as-
sist Local 951, United Food and Commercial Workers
International Union, AFL±CIO, or to discourage them
and other employees from such activities or other ac-
tivities protected by the Act.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
offer Cheryl Allen and Ed Mogg full rein-statement their former jobs as produce manager and
meat manager, respectively, or, if those jobs no longer
exist, to substantially equivalent positions, without
prejudice to their seniority or any other rights or privi-
leges previously enjoyed.WEWILL
make whole Cheryl Allen and Ed Moggfor any loss of earnings and other benefits suffered as
a result of our discrimination against them, with inter-
est.WEWILL
remove from our files any reference to theunlawful transfer of and written discipline to Cheryl
Allen and the unlawful discharges of Cheryl Allen and
Ed Mogg, and WEWILL
, within 3 days thereafter, no-tify them in writing that this has been done and that
the discipline or discharges will not be used against
them in any way.C&B FAMILYFOODCENTER, INC.